DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1,8,15,19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1,11,20,30 of U.S. Patent No. 10,945,261 Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1,11,20,30 of U.S. Patent No. 10,945,261 contain(s) every element of claims 1,8,15,19  of the instant application and as such anticipate(s) claim(s) 1,8,15,19  of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Shaheen (US Application 2008/0316971, hereinafter Shaheen).
	
Regarding claims 1, 8,15, 19, Shaheen discloses a communication system, a method, a network element (figs. 7-9) comprising: 
at least one processor (115,125);
a first network device (110), and a second network device (120);
 wherein the first network device comprises a memory storing one or more instructions executable by the first network device to perform first one or more operations ([0151]) comprising:  
notifying the second network device a process type for a process of generating network resources in response to a handover request ([0083], [0112]- [0118], which recites a process for generating resource in response to a handover request); and 
wherein the second network device comprises a memory storing one or more instructions executable by the second network device to perform second one or more operations ([0151]) comprising: performing the process of generating the network resources according to the process type ([0083], [0112]- [0118], which recites a process for generating resource based on the process type).  
Regarding claims 2,9, Shaheen discloses the communication system according to claim 1, wherein the second one or more operations further comprises: obtaining a policy and charging control (PCC) rule from a network element that provides policy control decision and flow charging control functionalities according to the process type ([0012], [0083], [0112]- [0118]).  
Regarding claims 3, 10, 16, Shaheen discloses the communication system according to claim 2, wherein the second one or more operations further comprises obtaining the PCC rule from the network element that provides policy control decision and flow charging control functionalities based on a modification procedure of PCC according to the process type ([0012], [0083], [0112]- [0118]).   
Regarding claims 4,11, 17, Shaheen discloses the communication system according to claim 3, wherein the PCC rule is a modified PCC rule ([0012], [0083], [0112]- [0118]).   
Regarding claims 5, 12, 18, Shaheen discloses the communication system according to claim 4, wherein the second one or more operations further comprises: initiating a process of generating dedicated network resources according to the modified PCC rule ([0012], [0083], [0112]- [0118]).    
Regarding claims 6, 13, Shaheen discloses the communication system according to claim 3, wherein the first one or more operations further comprises: sending, to the second network device, a message comprising information indicating the process ([0012], [0083], [0112]- [0118]).  
Regarding claims 7,14,20, Shaheen discloses the communication system according to claim 6, wherein the first network device is a mobility management device ([0012], [0083], [0112]- [0118]).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/           Primary Examiner, Art Unit 2461